Bothrock, J.
The same questions are presented in this case which are determined in the case of Robinson Bros. & Gifford v. The Merchants Despatch Transportation Co., p. 470, ante.
In this case the goods destroyed by fire were owned by the plaintiff and two other parties in separate parcels. It was averred in the petition that the other owners had assigned their claims to the plaintiff. There was a general denial in the answer. It is claimed by appellant that there was no *706proof of the alleged assignments to plaintiff. The plaintiff in his testimony ■' states that “ the said claims against the defendant are my property.’' There is no evidence in the record in conflict with this as to the ownersliip of the claims, and we think this proof of ownership was sufficient to support the allegation of the petition that plaintiff was the owner by assignment.
Affirmed.
Adams, J., took no part in the determination of this case, and Seevebs, J., dissents.